722 S.E.2d 210 (2012)
STATE of North Carolina
v.
Terrence L. WRIGHT.
No. 542P97-2.
Supreme Court of North Carolina.
February 28, 2012.
Terrence L. Wright, for Wright, Terrence
William N. Farrell, Jr., Senior Deputy Attorney General, for State.

ORDER
Upon consideration of the application filed by Defendant on the 24th of February 2012 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Graham County:
"Denied by order of the Court in conference, this the 28th of February 2012."